Exhibit 15.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors of Evogene Ltd.: We hereby consent to the incorporation by reference in the Registration Statements on Form S-8 (No.’s 333-193788, 333-201443 and 333-203856) of Evogene Ltd. of our report dated April 25, 2016, with respect to the consolidated financial statements of Evogene Ltd. and its subsidiaries included in the annual report on Form 20-F of Evogene Ltd for the year ended December 31, 2015. /s/ Kost, Forer, Gabbay & Kasierer KOST, FORER, GABBAY & KASIERER A Member of Ernst & Young Global Tel Aviv, Israel Date: April 25, 2016
